Citation Nr: 1409828	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-33 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for an acquired psychiatric disorder manifested as paranoia and nightmares and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to April 1988 and from June 1990 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

The Board recognizes that the Veteran has currently claimed entitlement to service connection for PTSD, and that the RO had previously denied his claim for entitlement to service connection for an acquired psychiatric disorder manifested as paranoia and nightmares in a March 2009 rating decision; however, the record now shows a diagnosis of PTSD.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.   However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD as his claimed symptoms, which were reported to have included paranoia and nightmares, for which service connection had been previously denied.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such files reveals VA treatment records dated through November 2013 and which were added to his Virtual VA folder after the issuance of the November 2012 statement of the case (SOC).  However, as both the Veteran's request to reopen his claim for service connection and his claim for service connection on the merits are being granted herein, a waiver of agency of original jurisdiction (AOJ) consideration of this evidence is not required.  See 38 C.F.R.        § 20.1304 (2013). 


FINDINGS OF FACT

1.  In a final decision dated in March 2009, the RO denied the Veteran's claim of entitlement to service connection for paranoia and nightmares.

2.  Evidence added to the record since the final March 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for paranoia and nightmares (now claimed as PTSD).

3.  The Veteran's reported non-combat stressor has been verified.

4.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to his military service.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder manifested as paranoia and nightmares is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder manifested as paranoia and nightmares.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R.   §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for acquired psychiatric disorder and to grant service connection for PTSD are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that he currently has PTSD as the result of his service aboard the USS Halyburton.  Specifically, he alleges that this disorder was incurred as a result of responding to a distress call from the Achille Lauro, a civilian cruise ship.  This ship caught fire, and later sunk, off the coast of Somalia in 1994.  He states that he was involved in the rescue efforts related to this incident, including winching the lifeboats containing passengers and bodies aboard his ship.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Board notes that the Veteran's claimed stressor is not related to enemy combat and that the provisions of 38 C.F.R. § 3.304(f) related to fear of hostile military or terrorist activity are not applicable this case.

Service connection for an acquired psychiatric disorder manifested as paranoia and nightmares was originally denied by a rating decision in March 2009.  At such time, the RO considered the Veteran's service treatment records.  The RO noted that the service discharge examination was negative for the claimed nightmares or paranoia and that an acquired psychiatric disorder manifested as paranoia or nightmares had been clinically diagnosed.  Therefore, the RO determined that service connection was denied on the basis that an acquired psychiatric disorder had not been clinically diagnosed.

In March 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for an acquired psychiatric disorder manifested as paranoia and nightmares was received until May 2010, when VA received his petition to reopen such a claim.  Therefore, the March 2009 rating decision is final.  38 U.S.C.A.        § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In May 2010, the Veteran filed his request to reopen the claim for service connection for an acquired psychiatric disorder, namely PTSD.  The evidence received subsequent to the March 2009 rating decision includes, in relevant part, a September 2010 private opinion from K. V., the Veteran's treating psychologist, as well as the USS Halyburton Command History and After Action Report related to the Achille Lauro incident.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, because the Veteran's symptoms had not been clinically diagnosed.  The September 2010 private opinion reflects such a diagnosis of PTSD.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

As previously indicated, service connection for PTSD on the basis of a non-combat stressor, such as the one claimed by the veteran, requires credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The USS Halyburton Command History and Commanding Officer's After Action Report provides extensive details about the incident involving the Achille Lauro.  It indicates that the ship had been ordered to render assistance to the cruise liner Achille Lauro, which had caught fire off the coast of Somalia, in November 1994, that 47 survivors of this disaster at sea were embarked onto the ship and that there were civilian fatalities and injuries related to this incident.  The Veteran's service personnel records confirm that he was assigned to the USS Halyburton from February 1993 to January 1997.  The Board notes that a veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Therefore, in light of the USS Halyburton Command History and Commanding Officer's After Action Report, and the Veteran's assignment to that vessel at the time of the incident, his claimed stressor of participating in the response to the Achille Lauro disaster is found to be verified.

Next, the Board further finds that the Veteran has a current diagnosis of a PTSD based on such military experiences.  Specifically, in an September 2010 opinion, the Veteran's treating psychologist opined that the Veteran satisfied the full criteria for PTSD secondary to his experiences aboard the USS Halyburton and its participation in the passenger rescue to the Achille Lauro.  This opinion was based upon a review of the Veteran's current and past medical history, as well as a review of the Achille Lauro incident, and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  There is no contrary opinion of record.  

Therefore, given the facts of this case, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened. 

Service connection for PTSD is granted.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


